Sweetwine, the owner, leased a rooming house to Cole for a term of five years, beginning January 1, 1920, subject, however, to the following:
"It is understood and agreed, and hereby made a part of this instrument that if any time during the term of this lease the party of the first part hereto should build an addition to the premises herein *Page 363 
described, the party of the second part shall have the first option.
"1. To vacate the premises and this lease can be cancelled on that date.
"2. Retain possession of the premises as enlarged at a rental for the balance of the five-year term to be agreed on."
Cole leased the premises to Croton for the same term by a separate writing, which made no reference to the provision above quoted, and Croton assigned such lease to defendant Hansuld. Hansuld then assigned such lease and sold some furniture, of comparatively little value, in the building, to plaintiff for a consideration of $3,300, of which $3,000 has been paid. Plaintiff took possession of the property, and soon thereafter learned of the provision above quoted. Claiming fraud, she sued for damages. There was testimony that defendant represented that Cole, lessor in the lease assigned, was the owner of the property, that plaintiff knew nothing of Sweetwine and his lease to Cole, and was not told of the provision in such lease, that defendant represented that he was selling to her a "five years straight lease," that had the lease been free from such provision it and the furniture would have been worth $3,500, but because of the provision the lease as such was of no value. Sweetwine did not build an addition, but it came to the knowledge of plaintiff that he was preparing to do so. The trial judge submitted the questions of fraud and damage to the jury in a charge on which no error is assigned. Plaintiff had verdict and judgment for $1,250. Defendant brings error, and argues, principally, that plaintiff is here attempting, against a well-settled rule of law, to dispute her landlord's title, citing 2 Under-hill on Landlord and Tenant, § 550, and Murphy
v. Sayles, 201 Mich. 78. There is no question of the rule, but it does not apply here. It is said in 2 Under-hill on Landlord and Tenant, § 555: *Page 364 
"The rule which forbids a tenant from denying the title of his landlord does not apply where the tenant has been induced to accept a lease by fraud, duress, accident or mistake."
The evidence presented an issue of fact for the jury respecting fraud of defendant. The amount of the verdict is well within the limits of testimony relating to damages. The assignments present no error requiring reversal.
Judgment affirmed.
McDONALD, BIRD, SHARPE, MOORE, STEERE, FELLOWS, and WIEST, JJ., concurred.